Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I in the reply filed on 11 April 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 14-19 and claim 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn respectively to nonelected Inventions II and III, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to the ceramic barrier structure both as a coating (the manner in which this structure is initially introduced) and as a layer (in the third clause of the body of the claim).  The latter recitation of “the ceramic barrier layer” thus lacks antecedent basis.  Furthermore, this introduces additional issues in dependent claims that reference back to “the layer” (e.g. claim 7), as it is unclear if subsequent recitations of “the layer” refers to the ceramic barrier structure of the layer of networked ceramic nanofibers.  For prior art rejections below, “the ceramic barrier layer” is considered to refer to the ceramic barrier coating, and any mentioning of “the layer” is considered to refer to the layer of networked ceramic nanofibers.
As claims 2-13 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-13 are also held to be rejected.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108754495 A1 (referenced below using its machine translation, “CN ‘495”; both the original document and its machine translation are cited in IDS of 1 July 2020).
Considering claims 1 and 4-6, CN ‘495 discloses a coated superalloy substrate comprising a superalloy substrate, a bond coat located on the substrate, and a ZrO2-Y2O3 (viz. YSZ) thermal barrier coating (TBC) on the bond coat, the YSZ TBC having a (porous) columnar morphology, and a plurality of aluminum thin layer in the form of plurality of aluminum nanowires deposited onto the porous columnar morphology of the YSZ TBC, wherein after heat treatment, the aluminum nanowires become alumina nanowires and seals the porous columnar morphology (CN ‘495 ¶ 0026-0033 and 0131; Figs. 1 and 2).  As shown in the figures of the reference, the nanowires are entangled, thereby forming a network of nanowires.  CN ‘495 anticipates claims 1 and 4-6.
Considering claim 7, CN ‘495 discloses that the thickness of the alumina nanowire layer is 5-10 µm (id. ¶ 0037), which is within the claimed range.
Considering claim 9, as the YSZ TBC is disclosed to have thickness of 140-160 µm (id. ¶ 0039), it is clear that the alumina nanowire layer has a thickness less than that of the YSZ TBC by a factor of at least 5.
Considering claim 10, CN ‘495 expressly states that the aluminum nanowires (which eventually become alumina nanowires) penetrates into an interior of the YSZ TBC to effect sealing of the porous morphology of the YSZ TBC (id. ¶ 0033).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2012/0276352 A1 (“Liu”).
Considering claims 1 and 4-6, Liu discloses a coated superalloy substrate, the coated superalloy substrate having a superalloy substrate, a metallic bond coat, and a trilayered thermal barrier ceramic coating (ceramic TBC) system (Liu abs. and ¶ 0021).  Liu is analogous, as it is from the same field of endeavor as that of the instant application (TBC for the protection of superalloy substrate).  Specifically, Liu discloses that the trilayered ceramic TBC includes, from the substrate outwards, a lower TBC having typical columnar structures, an intermediate TBC having fiber-like columns and a grid structure, and an upper erosion resistant TBC layer, wherein each layer may be made of a ceramic material, in particular YSZ and NdZrO (id. abs. and ¶ 0016).  The lower TBC reads on the claimed ceramic barrier coating, and the intermediate TBC reads on the layer of networked ceramic nanofibers.
Specifically, Liu discloses that the intermediate TBC contains fiber-like columns and a grid structure formed by intersecting the fiber-like TBC columns with about 0.5 µm thick layers that are parallel to the substrate surface, thereby resulting in a finer microstructure with grid format (akin to a crosshatch structure) that effectively blocks CMAS infiltration (viz. seals off the lower TBC from CMAS); id. ¶ 0014.  As the fiber-like columns have width of 0.1 to 2.0 µm (id. ¶ 0014), these fiber-like columns are considered to be nanoscaled.  The fiber-like columns and the grid format are considered to read on the limitation of networked ceramic nanofibers in the following manner.  First, it is noted that the instant application expressly considers a network of fibers to include fibers that are bonded together (along with fibers that are entangled together physically).  This makes for a salient point, because the intermediate TBC of the reference is essentially made of a plurality of bonded together elongated segments (viz. the fiber-like columns), wherein the point at which elongated segments join are nodes.  Alas, for most of the generally elongated segments (the central portions thereof), the structure is elongated (just like a fiber), and at respective ends thereof (where nodes are formed), there is a larger cross-section, but such a larger cross-section is not materially different from the structure found at points where fibers of the instant application bond.  Under this rationale, Liu anticipates claims 1 and 4-6.  Alternatively, given that Liu expressly uses the phrase “fiber-like”, person having ordinary skill in the art would understand that the usage of a grid of ceramic fibers having the same general morphology as those described in ¶ 0014 of Liu would also be obvious, given the minor change needed to go from “fiber-like” to “fiber”.  Under this alternative rationale, Liu renders obvious claims 1 and 4-6.
Considering claim 2, Liu discloses that the intermediate TBC is made of fiber-like columns of Nd-doped ZrO (id. ¶ 0021).
Considering claim 3, usage of YSZ is suggested (id. ¶ 0016).
Considering claim 9, as the lower TBC is disclosed to have thickness of 9 mils and the intermediate TBC is disclosed to have thickness of 1 mil (id. ¶ 0021), it is clear that the intermediate TBC has a thickness less than that of the lower TBC by a factor of at least 5.
Considering claim 11, the upper TBC reads on the additional ceramic barrier coating.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1 above.
Considering claims 7 and 8, Liu discloses that the intermediate TBC has thickness of 5µm to 75 µm (Liu ¶ 0016), which overlaps the recited ranges.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.

Claims 12 and 13are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 11 above, and further in view of U.S. 2017/0321559 A1 (“Chapman”).
Considering claims 12 and 13, although Liu as discussed above discloses usage of YSZ forming an upper TBC layer, Liu is silent regarding usage of titanium in the upper TBC layer.
However, in the art of TBCs, usage of zirconate that additionally contains small amounts of titanium is known (see. ¶ 0038-0039 of Chapman).  Chapman is analogous, as it is from the same field of endeavor as that of the instant application (TBCs).  Person having ordinary skill in the art would have been motivated to use zirconate containg small amount of titanium as the material for forming the upper TBC of Liu, as Chapman is considered to have demonstrated that this material known in the art for making TBCs  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781